1 M/Z:,&/. ;jf’?£§ §§st

 

No[
|n the Supreme Court of the State of Hawaii
NIECHAEL hiliROYAN - HAWA||AN REVERBEND, LLC

Petitioners
Defendants-Appellants

And
JOHN DOES - 1-10; JANE DOES 1-10; and DOE PARTNERSHIPS,
CORPORAT!ONS, GOVERNMENTAL UNITS OR OTHER ENT|T|ES 1-10,
Defendants

V..

CORY TERE|CK,
Respondent
Plaintiff-Appe|lee

PAUL SULLA,
Respondent
lntervenor~Appe!lee

APPELLATE CASE NO: CAAP-1B~0000683
Circuit Court of the Third Circuit Case No: Civi| No. 14-1-429K

Application for an Extension of Time to Fi|e Petition for Writ of Certiorari
PuRSuANT TO RULE 40.1 (a)(z) 0F THE HAWAII RULES OF APPELLATE PROCEDuRE

Michae| Miroyan, individually and

as sole owner and Managing Member of
Hawaiian Riverbend, LLC, a Hawaii
Limited Liability Company

P.O. Box 3181

Saratoga,' CA 95070

Tel: (403) 913~3‘\23

E-mail: mac:888'i @me.com

_1_

To the Honorable Justices of the Hawaii Supreme Court:

Petitioners are Nlichae| Nliroyan individually and as sole shareholder and
managing member of Hawaiian Riverbend, LLC, a limited liability company in
good standing With the State of H_awaii since its’formation in July of 2005. The
Petitioners are hereby requesting that this Court grant the mandatory initial 30
day extension of time to tile a Petition for Writ of Certiorari, seeking Judicia|
Review cf the Order of the State of l-|awali intermediate Court of Appea|s Order
dated 1-23-2019 in Case Numt)er CAAP-lB-0000683, attached hereto as Exhit)it
1 in dismissing the Appeal for an apparent lack ot Appe|late Jurisdiction that is
not the case here.

STATUTORY BAS!S FOR APPLECAT|ON FOR AN EXTENS[ON OF TlNlE

This App|ication for an initial 30 day extension ot time is being made
pursuant to Rule 40.1(a)(2) of the Hawaii Ru|es of Appellate Procedure that
provides:

“(2) REQUEST EXTENDING EXTENS|ON OF T|ME TO F|LE.

A party may extend the time to tile a request for a writ of.
certiorari by Fl|ing a Written request for an extension

The request for an extension of time shall be med no
later than 30 days after the entry ot the intermediate
court of appea|s’ judgment on appeal or dismissal order.

Hawaii Ru|es of Appellate Procedure Ru|e 40.‘1iail2).

The 30th day after entry of the Order of the Appel|ate Court is February 22nd

-2»

 

 

2019 and a petition ti|ed today February 22nd 2019 is timely. A 30 day extension
granted by this Cour“t extends the current 2~22-2019 deadline up to and including
iVlarch 24th 20t9. Since lVlarch 2»'~1-th 2019 falls on a Sunday, the deadline is
extended to the close of business on i\/londay l\/larch 25‘“ 2019.

Dismissal of this case will result in a manifest injusticel This cancer in the
State of Hawaii, whereby the people Who are otncers of the Court have abdicated
their fiduciary duties to the public whom they serve is not something we should be
turning a blind eye towards as it will only strengthen it and become worse, as it
already has.

Here, a senior citizen, a tourist Who loved Hawaii1 has been stripped of his
rightfully earned property by 3 lawyers and a corrupt real estate broker all of
whom have abdicated their duties and the roles entrusted to them by both the
l-lawaii State Bar and the American public And they have run amucl< and made
a mockery of the foreclosure process for their personal gain, no matter who they
harm, giving the entire Stete Bar and judiciary a black eye. When nothing is done
to these criminals mesquerading as lawyers, it encourages others to do the
same devious and unethical things. “Why shouldn’t | do it? tie got away with it?”
And the next thing you know, everything is crumbling, because dishonesty has
been rewarded and dishonesty has been ignored

Where be the pillars of this great republic? Or have we forgotten the ideais

and the great principles upon which this country was founded? You don’t cater to

-3_

 

 

them or turn a blind eye to them, you smac|< them down right now so that this
cancer is ended now.

What has occurred in this case in the foreclosure auction process is a
textbook example of everything horrible that could possibly go wrong. instead of
these miscreants laughing it up and enjoying the fruits of their corrupt labor,
which was and is stealing from a fellow American senior citizen a property that he
had earned, this cancer should be examined and dealt with in the most forceful
terms to eradicate it before it continues to harm and grow. lt should be met head
on and these people should be made examples ot to deter this type of conduct,
for to do nothing is to sanction it and to promote it.

lt should not be among the attributes of the justices of the Court of Appeals
and certainly not of the Supreme Court of the State of Hawaii to abdicate their
roles and to abdicate their duty to protect the American public from sophisticated
and educated criminals who are preying upon the American public from their
positions of Trust in the State of Hawaii.

To the contrary, it is to the independent tludiciary1 where the average
American looks and hopes and prays and believes that justice will prevail and
that justice will be done by these sta|warts of honor and integrity whol instead of
sweeping it under the rug, become absolutely appal|ed and outraged that these
people performing in violation of their oaths of office are giving the entire l~iawaii

Stete Bar and its’ profession a huge black eye and completely underscoring the

t4-

 

 

confidence of the American public in Hawaii, that such things could even occur,
let alone occur without being punished The breakdown in the foreclosure
process by the officers of the Court and the huge disparity between the amount
owed ~ $120,000 vs. the value of the property - $1.7 million constitutes a huge
disparity of$1.5 miliion. Where did the $1.5 miilion go???

How can such a huge disparity be ignored by the Court of Appeais and this
Supreme Ccurt? Where does this leave the average citizen if these types of
things are happening? Here 3 lawyers and a crooked real estate broker perform
fraud upon the Court, rather than do their duty as officers of the Court, they
feather their own nests instead which destroys public confidence

This is not North Koreail! This is the United States ot Americai This
robbery in broad dayiight should not be swept under the rug.

Petitioner therefore respectfully requests that this Court grant this

Application for an Extension of Time to file his Petition for a Writ of Certiorari in

     

 

this matter.
, /i
Re_,sp l?z utiy submitted
/"' if f _
Date: February 22“°‘ 2019. jr ii _` "`LL
|Vlrchaei wanl

 

EXHEB!T 'i

 

NOT F()R PUBLlCA'I`ION IN WES'I"S HAWAI‘I REP()RTS ANI) PACIFIC REI'ORTER

NO. CAAP-lS-OOOOGS3
IN THE INTERMEDIATE COURT OF APPEALS

OF THE STATE OF HAWAFI

CORY TEREICK,
Plaintiff-Appellee,
v.
HAWAIIAN RIVERBEND, LLC,
a Hawaii limited liability company,
Defendant"Appellant,
end
JOHN DOES l~iU; JANE DOES l-lO;
and DOE PARTNERSHIPS, CORPORATIONS,
GOVERNMENTAL UNITS OR OTHER ENTITIES lelO,
Defendants,
end
PAUL SULLA,
Intervenor-Appellee

APPEAL FROM THE CIRCUIT COURT OF THE THIRD CIRCUIT
(CIVIL NO. 14~1~429K)

ORDER DISMISSING APPEAL FOR LACK OF APPELLATE JURISDICTION
(By: Ginoza, Chief dudge, Fujise and Leonard, JJ.)

Upon review of the records in CAAPelB-OOOOGSB, it
appears this court lacks appellate jurisdiction over the appeal.
On August 29, 2018, Micheel Miroyan (Miroyan} filed a Notice of
Appeal "pro se" on behalf of Defendant~hppellant Hawaiian
Riverbend, LLC {HRL), as its "owner". Miroyan admits he is not

an attorney. HRL is a Hawaii Limited Liability Company subject

w?W

 

 

NOT FOR PUBLICATION I.N WEST‘S llAWAl‘l REPOR'I`S AND PACIFIC REPORTER

to HRS Chapter 428. “A limited liability company is a legal
entity distinct from its members." HRS § 428-201 (Supp. 2004).
ass § 605~2 (suppw 2016) stat@s:

§605~2 Attorneys; license required. Except as

provided by the rules of court, no person shall be

allowed to practice in any court of the State unless

that person has been duly licensed so to do by the

supreme court; provided that nothing in this chapter

shall prevent any person, plaintiff, defendant, or

accused, from appearing in person before any court,

and there prosecuting or defending that person’s,

plaintiff‘s, defendant’s, or accused's own cause,

without the aid of legal counsel; provided further

that in the district courts sections 605~13 and 633~28

shall apply.

"The prevailing rule is that a corporation cannot
appear and represent itself either in proper person or by its
officers, but can do so only by an attorney admitted to practice
law." Oahu Plumbinq and Sheet Metal, Ltd. v. Kona Constr., Inc.,
60 Haw. 372, 374, 590 P.2d 570, 572 [1979). Although "any
person" may appear to prosecute or defend that person‘s own
cause, "[t]he federal courts have consistently construed a
federal statute similar to HRS § 605-2 (1976) as applying only to
'natural persons' and not to ‘artifioial persons“such as
corporations." Id. at 3?6, 599 P.Zd at 573 (citations omitted).
The Hawaifi Supreme Court further held that "[t]he procedure
requiring a corporation to appear through an attorney in no way
deprives the [corporation] of its substantive right of due
process." Id. at 378, 590 P.Zd at 574.

ns a limited liability company which is "a legal entity
distinct from its members," HRL cannot be represented in this
appeal by Miroyan, who is not a licensed attorney. Therefore,
the notice of appeal filed by Miroyan did not constitute a timely
notice of appeal on behalf of HRL. No Other timely notice of

appeal on behalf of HRL has been filed herein,

 

 

NOT FOR PUBLICATION IN WES']"S HAWAI‘I REPOR'I`S ANI) PACIFlC REPORTER

Therefore, IT IS HEREBY ORDERED that the appeal is
dismissed for lack of appellate jurisdiction. nll pending
motions are dismissed as moot.

DATED: Honolulu, Hawa§i, January 23, 2019.

Chief Judge
nsaociate Jndge

Associate Judge

   

